     Case 2:18-cv-00620-TLN-CKD Document 38 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SHEPARD,                                  No. 2:18-cv-00620-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    CONNIE GIPSON,
15                       Defendants.
16

17          Plaintiff Michael Shepard (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 25, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 36.) Neither

23   party has filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:18-cv-00620-TLN-CKD Document 38 Filed 01/21/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed November 25, 2019 (ECF No. 36), are

 5   adopted in full;

 6          2. Defendant’s Motion for Judgment on the Pleadings (ECF No. 26) is GRANTED;

 7          3. Plaintiff’s First Amended Complaint (ECF No. 9) is DISMISSED;

 8          4. Plaintiff’s request for a stay is DENIED; and

 9          5. The Clerk of the Court is directed to close this case.

10          IT IS SO ORDERED.

11   DATED: January 19, 2021

12

13

14

15                                                         Troy L. Nunley
                                                           United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
